       Case 2:18-cv-00284-CMR Document 76-1 Filed 02/21/19 Page 1 of 2




                      UNITED STATES DISTRICT COURT FOR
                    THE EASTERN DISTRICT OF PENNSYLVANIA

                                                                 MDL 2724
 IN RE: GENERIC PHARMACEUTICALS                                  16-md-2724
 PRICING ANTITRUST LITIGATION


 THIS DOCUMENT RELATES TO:                                 HON. CYNTHIA M. RUFE

 Ahold USA, Inc., et al. v. Actavis                             Civil Action Nos.
 Holdco U.S., Inc. et al.
                                                                     18-2641
 1199SEIU Nat’l Benefit Fund, et                                     18-2401
 al. v. Actavis Holdco US, Inc.                                      18-3299
                                                                     18-2533
 Humana Inc. v. Actavis Elizabeth,                                    18-284
 LLC et al.                                                          18-4137
                                                                     17-3768
 West Val Pharm., et al. v. Actavis
 Holdco U.S., Inc.                                        Document Electronically Filed

 The Kroger Co., et al. v. Actavis
 Holdco U.S., Inc.

 Marion Diagnostic Center, LLC,
 et al. v. McKesson Corp., et al.

 The State Attorneys General
 Litigation


                                           ORDER

       AND NOW, this           day of                             , 2019, upon consideration of

Lannett’s Individual Motion to Dismiss for Failure to State a Claim upon Which Relief Can Be

Granted and any opposition thereto, it is hereby ORDERED that the Motion to Dismiss is hereby

GRANTED in its entirety. The pending Complaints in the above-captioned matters are hereby

DISMISSED WITH PREJUDICE as to Lannett as follows:

       1.     The First Amended Complaint filed by the Direct Purchaser Plaintiffs, Civil Action

No. 18-2641 [Dkt. 11], is DISMISSED WITH PREJUDICE as to Lannett.
        Case 2:18-cv-00284-CMR Document 76-1 Filed 02/21/19 Page 2 of 2




       2.      Counts One through Four of the End Payer Plaintiffs’ Complaint “brought against

all Defendants for their participation in an overarching conspiracy to fix, raise and/or stabilize the

prices of the Drugs at Issue,” Civil Action No. 18-2401 [Dkt. 2], are DISMISSED WITH

PREJUDICE as to Lannett;

       3.      Counts CVI-CX of the Amended Complaint filed by Plaintiff Humana, Inc., Civil

Action No. 18-3299 [Dkt. 30], are DISMISSED WITH PREJUDICE as to Lannett;

       4.      Counts One through Four of the Indirect Reseller Plaintiffs’ Amended Overarching

Complaint “brought against all Defendants for their participation in an overarching conspiracy to

fix, raise and/or stabilize the prices of the Drugs at Issue,” Civil Action No. 18-2533 [Dkt. 4], are

DISMISSED WITH PREJUDICE as to Lannett;

       5.      Count One of the Complaint filed by Plaintiffs The Kroger Co., Albertsons

Companies LLC, and H.E. Butt Grocery Company L.P., Civil Action No. 18-284 [Dkt. 37], is

DISMISSED WITH PREJUDICE as to Lannett;

       6.      Counts I-XXVIII of the First Amended Complaint filed by Plaintiffs Marion

Diagnostic Center, LLC and Marion Healthcare, LLC, Civil Action No. 18-4137 [Dkt. 22], are

DISMISSED WITH PREJUDICE as to Lannett; and

       7.      The joint and several liability allegations in Counts One through Eighteen of the

Consolidated Amended Complaint filed by the Plaintiff States, Civil Action No. 17-3768 [Dkt.

15], are STRICKEN WITH PREJUDICE as to Lannett.


                                               BY THE COURT




                                               The Honorable Cynthia M. Rufe



                                                  2
